PD-0287-15
                               PD-0287-15                              COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                    Transmitted 3/16/2015 10:01:30 AM
March 18, 2015
                                                                       Accepted 3/18/2015 3:06:24 PM
                          TO THE COURT OF CRIMINAL APPEALS                               ABEL ACOSTA
                                                                                                 CLERK

                                   No. 01-13-01028-CR

 LESLE MARKLE
                                          Appeal from Cause Number 1865367
                                          From the County Criminal Court No. 12
                                          Harris County
 vs.

 THE STATE OF TEXAS


                  APPELLANT’S MOTION TO EXTEND TIME TO FILE PDR

 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

 COMES NOW, LESLE MARKLE, and files this Motion to Extend Time to File PDR, and
 in support thereof, would respectfully show the Court the following:

                                            I.
 The First Court of Appeals affirmed the trial court’s judgment in an opinion styled
 Markle v. State, 01-13-01028-CR, 2015 WL 505194 (Tex. App.—Houston [1st Dist.]
 Feb. 5, 2015, no. pet. h.). No other motions for extension have been filed.

                                           II.
 In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
 extension is timely filed within 15 days of the original deadline for the PDR, which
 was March 9, 2015. Appellant requests this extension due to the fact that counsel for
 Appellant has been engaged in work in the Harris County Public Defender’s Office
 on many cases, including the following:

        Lenin Lopez, 01-13-01079-CR, reversed and set for retrial in cause #1403196
        Vincent William, #1420283
        Darryle Robertson, 14-15-00132-CR
        Rodney Robins, 01-14-00582-CR
        Craig Beal, 01-12-00896-CR
    Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Leonard Storemski, 14-14-00920-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.

                                         III.
Appellee’s attorney requests an extension of 30 days, which is necessary so that the
PDR can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Honorable Court
grants this requested extension of time to file the PDR in the above cause and extend
the time for filing to April 16, 2015.

                                                     Respectfully submitted,

                                                     ALEXANDER BUNIN
                                                     Chief Public Defender
                                                     Harris County, Texas

                                                     /s/ Sarah V. Wood
                                                     SARAH V. WOOD
                                                     Assistant Public Defender
                                                     Harris County, Texas
                                                     Texas Bar Number 24048898
                                                     1201 Franklin, 13th Floor
                                                     Houston Texas 77002
                                                     713.368.0016 (phone)
                                                     713.368.9278 (fax)
                                                     Sarah.Wood@pdo.hctx.net
                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Motion to Extend Time to File PDR has been served via the
efile service on the Harris County District Attorney’s Office.


                                       /s/ Sarah V. Wood

                                       Sarah V. Wood